EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 14, line 1, after “according to” delete “claim 10”, insert –claim 7--.

In claim 15, line 2, after “connectors” insert –of each of the hinge assemblies--.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 22 December 2020.  These drawings are acceptable.

Status of Claims
Claims 7-9, 12, 14 and newly added claim 15 are presently under consideration with claims 1-6, 10-11, and 13 cancelled by applicant’s amendments to the claim filed with the response dated 22 December 2020.
The examiner’s amendments proposed above are to overcome indefiniteness issues under 35 U.S.C. 112(b) that arose as a result of applicant’s amendments to the claims where claim 14 depended from cancelled claim 10 and where indefiniteness over which of the two assemblies of two half hinge connectors was being referenced in claim 15.
Applicant’s amendments to the claims filed with the response dated 22 December 2020 have overcome the prior art grounds of rejection and indefiniteness rejections under 35 U.S.C. 112(b) of the claims of the outstanding office action. These rejections are therefore withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of Wang et al (CN 105790693A, reference made to attached English machine translation) teaches a solar panel tracking system comprising a local control unit (see Abstract and paras [0012], [0024]), a tracking actuator mechanism (para [0023] of translation, Figs. 1 and 3 see: motor 4-1 moving screw rod 4-5), a blockage unit (para [0023] of translation, Figs. 1 and 3 see: fixed screw nut 4-4), a tracking support mechanism comprising a support structure (paras [0021], [0023] of translation Figs. 1 and 3 see: reinforcing rods connected to hinge 7-1), 
The prior art of Wang does not explicitly teach the combination of features of a motor support bearing and a half bearing joint; a lock pin and a flange bearing; the electrical motor connected to the motor support bearing and assembled with the half bearing joint and further connected to the threaded shaft by means of the half bearing joint, promoting rotation of the threaded shaft by means of the lock pin and the flange bearing which are responsible for friction reduction between the lock pin and flange bearing and each of the two hinge assemblies have a different hinge support, one hinge assembly comprising a hinge with round hole and another hinge assembly comprising a hinge with slotted hole, the hinge with round hole comprising a hinge part, two half clamp, a hinge support with round hole and two half hinges connectors, the hinge with the slotted hole comprising a hinge part, two half clamp, a hinge support with slotted hole and two half hinge connectors, wherein the hinge support with the slotted hole compensates the panel structure movements without compromising the solar panel structural integrity.
The prior cited art of Otsuki et al (JP 11-273424A, reference made to attached English machine translation) teaches a solar panel tracking system having a tracking actuator mechanism comprising a lock pin and a flange bearing (Otsuki, [0015] Figs. 1, 5 and 7 see: swing mechanism 34 having tilting drive source 34a (motor) rotating male screw portion 34c in bearing portion 34e through transmission system 34b where bearing portion 34e is illustrated in Fig. 7 with a flange and pins locking the bearing portion to the other elements of swing mechanism 34) but Otsuki does not make up for the deficiencies of Wang as Otsuki does not explicitly disclose the limitations of a motor support bearing and a half bearing joint or where the electrical motor connected to the motor support bearing and assembled with the half bearing joint and further connected to the threaded shaft by means of the half bearing joint, promoting rotation of the threaded shaft by means of the lock pin and the flange bearing which are responsible for friction reduction between the lock pin and flange bearing. Otsuki is further silent to the limitations of the hinge assemblies of claim 7.
The prior cited art of Wagner (EP 2275754A2) and Gunn JR et al (US 2009/0165841) do not make up for the deficiencies of Wang and Otsuki.
The following newly cited art does make up for the deficiencies of Wang, Otsuki, Wagner, or Gunn but is considered pertinent to applicant’s disclosure: 

Schatz et al (US 2012/0125399) teaches a solar panel assembly having linear actuator mounted to a foundation tube where actuation is controlled by a local controller 202 and a remote master controller 207 (see Abstract, para [0062] and Figs. 1 and 9)
Huang (US 2015/0188484) teaches a linear drive apparatus for positioning a solar panel (Fig. 1) for solar tracking (see Abstract).
Daniel et al (WO 2016/141937A1, equivalent English translation of US 2018/0031092) teaches a linear drive actuator for a solar module (para [0037] Fig. 1) having a motor 6 connected to a threaded shaft 14 through a bearing 12 and a connecting shaft 10 which interfaces with pins 11 allowing the actuating drive 1 to be installed in a manner allowing it to pivot (see Fig. 3 and paras [0045]-[0046], [0055])
None of the cited prior art of record anticipates or makes obvious alone or in combination each and every limitation of independent claim 7 and therefore, the solar panel tracking system of claim 7 is found allowable over the prior art of record. Dependent claims 8-9, 12 and 14-15 are also found allowable over the prior art of record by their dependence from independent claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726